Title: To Thomas Jefferson from Albert Gallatin, 14 July 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            July 14th 1807
                        
                        As I understand that dispatches will be sent by the Revenge to our Ministers at Paris, I beg leave to submit to your consideration the propriety of instructing
                            them on three points connected with the existing crisis & with the finances of the Union.
                        I. It may be reasonably expected that a change in our political situation may afford additional motives
                            to the party concerned to cede the Floridas and also to reduce the price heretofore contemplated. But in case either of
                            actual war or of such measures as would affect our revenue and increase our expenditures nearly as much as actual war
                            would do, it would be extremely burthersome if not altogether impracticable for the United States to pay the sum heretofore
                            authorised whilst such a state of things continued. Indeed that sum would nearly, if not altogether, be sufficient to
                            defray the extraordinary expenses of one year’s war: it would consume nearly the whole of what at the commencement of a
                            war, might be actually recovered on outstanding revenue bonds, that is to say the most efficient & certain resource for
                            carrying on the war at its first outset. For I need not dwell on the great defalcation of our existing revenue, nor on the
                            difficulty & delays incident to the creation of new taxes: and as it relates to the resources to be derived from loans, it will be sufficient to observe that the great losses
                            which will be sustained by our merchants, who own nearly the whole of the circulating active capital of the country, will
                            impair their ability of lending; and that we will certainly want for
                            the support of the war itself all that can be borrowed on reasonable terms. Under those circumstances, it appears
                            indispensible that our Ministers should receive the most positive instructions to suspend the negotiations for the
                            purchase of Florida, unless it shall be assented to on the part of Spain that we shall not be obliged to pay the purchase
                            money until one year after the termination of our differences with Great Britain, nor in the mean while to pay interest on
                            the same. And whatever authority may have been given to our Ministers either to draw on the Treasury or to obtain a credit
                            in Europe for part or the whole of the purchase money should
                            likewise be rescinded.
                        II. As it may be necessary in case of war to recur to foreign loans, and a decree of the Batavian
                            Republic, which has most likely been continued by the new Government, forbad the negotiation of any loans in Holland by
                            any foreign nation, it will be expedient to obtain immediately a relaxation in favour of the United States. The reasons to
                            be urged in case of the sd. States becoming a party to the war against Great Britain are too obvious to require any
                            explanation.
                        III. In case of war with Great Britain, or indeed on the supposition only of a general suspension of
                            commercial intercourse with that nation, the renewal of the intercourse with San Domingo will become an object of primary
                            importance to the United States. For it will give a vent to the great part of our surplus  provisions, & bring us
                            returns and resources which will be greatly wanted. The object is of great magnitude and as the circumstances of the
                            island will be such as to keep its produce at a low rate, the profits of the trade will defray better than in any other
                            the expense of arming. Nor must it be forgotten in comparing our situation with what it was during the revolutionary war,
                            that at that time all the French West India islands including San Domingo (which produced & consumed at that time five
                            times as much as now) were opened to us. I can perceive no reason which should prevent France in such state of things from
                            withdrawing her opposition to that commerce on our part. If we are not allowed to carry it on, our resources for carrying
                            on the war will be diminished; our provisions instead of going there will by indirect channels find their way to the
                            British islands, thereby diminishing also the distresses caused by
                            the rupture with them to those colonies; and the trade with its profits will
                            continue to be carried on by the British. To this may be added that we would also supply the blacks with articles of French produce & manufacture, particularly wine and brandy, thereby promoting the agriculture & enlarging the
                            resources of France, whilst habits would be preserved amongst the blacks both as to their agriculture & consumption of
                            foreign articles which, whatever may be the ultimate fate of the island, would be important to France. Exceptions might be
                            agreed on as to arms & ammunition, nor would it be necessary, as the Emperor seems to think it inconsistent with his
                            dignity to enter into a written convention on the subject. An acquiescence was understood & a discontinuance of the annual applications of Gen. Turreau would be sufficient; and as the only necessary thing on our part would be not to renew the
                            prohibitory halt, no public act would take place which could wound the pride of France or amount to a public avowal on their part
                            that they had receded from their former ground and acquiesced in the commerce to which they had formerly objected. I will
                            only add that the occasion may also be favourable to obtain a freer & more liberal intercourse with Havannah & other
                            Spanish ports in America; and that both objects might be promoted by communicating at the same time with the French
                            minister here in relation to San Domingo, & with the Spanish chargé on the other subject. The representations of the
                            French minister particularly if he can by a communication be induced to write, would probably have a favorable effect on
                            the San Domingo negotiation.
                  Respectfully submitted
                        
                            —Albert Gallatin
                     
                        
                    